Citation Nr: 1747983	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-26 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder rotator cuff tendonitis with chronic pain and degenerative changes (rights shoulder disability).

2.  Entitlement to an initial rating in excess of 10 percent for left labral tear, including slap (left shoulder disability), prior to April 3, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from April 2003 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board remanded the appeal for additional development in June 2016.  


FINDINGS OF FACT

1.  At no point during the appeal period, even when considering DeLuca factors, has the Veteran evidenced right shoulder forward flexion less than 90 degrees or abduction less than 50 degrees.

2.  Prior to August 31, 2011, the Veteran's left shoulder disability was manifested by degenerative changes, pain, and non-compensable loss of motion.

3.  Since August 31, 2011, the Veteran's left shoulder motion more closely approximates limitation of motion of the left arm to the shoulder level.

4.  For the entire appeal period the Veteran's right shoulder disability has been productive of infrequent recurrent dislocation.

5.  For the entire appeal period the Veteran's left shoulder disability has been productive of infrequent recurrent dislocation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for limitation of motion of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5201 (2016).

2.  Prior to August 31, 2011 the criteria for a rating in excess of 10 percent for limitation of motion of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2016).

3.  Since August 31, 2011 the criteria for a rating of 20 percent, but no higher, for limitation of motion of the left shoulder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2016).

4.  For the entire appeal period, the criteria for a separate 20 percent rating for infrequent recurrent dislocation of the right shoulder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5202 (2016).

5.  For the entire appeal period, the criteria for a separate 20 percent rating for infrequent recurrent dislocation of the left shoulder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the currently assigned ratings do not adequately compensate him for his shoulder disability.  He states that the shoulders cause daily pain and both shoulders continually pop out of socket, which limits his ability to complete daily activities.  See December 2009 Notice of Disagreement and October 2011 Substantive Appeal.

Currently, the Veteran is in receipt of a 10 percent rating for the left shoulder until April 2, 2017 under DCs 5201-5021; thereafter, he is in receipt of a 20 percent rating under DC 5201.  The Veteran's right shoulder is rated at 20 percent under DC 5201 for the entire appeal period.  The appeal period begins in April 2008.

DC 5021 instructs to rate on limitation of motion of the affected part.  DC 5201 provides a 20 percent rating for limitation of motion of the major arm at the shoulder level and the minor arm at both the shoulder level and also midway between the side and shoulder level.  A maximum 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side or limitation of motion midway between side and shoulder of the major arm.  A maximum 40 percent rating is warranted for limitation of the major arm to 25 degrees from the side.  

Normal range of motion of the shoulder is flexion and abduction from 0 to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  Id.  DC 5201 "does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

Although these criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease, the regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59.

The "major" rating is for the dominant hand, whereas the "minor" rating is for the non-dominant hand.  Under 38 C.F.R. § 4.69, handedness is determined by the evidence of record, or by testing on VA examination.  Only one had may be considered dominant.  In the case of an ambidextrous individual, the injured hand or most severely injured hand will considered the dominant hand for rating purposes.  

As an initial matter, the Board finds that preponderance of the evidence shows that the Veteran is left-hand dominant.  The Board acknowledges the April 2017 VA shoulder examination report reflecting the Veteran reported being ambidextrous.  However, in the September 2009 and August 2011 VA shoulder examination reports and at the time of the August 2012 EMG, he reported that he was left-handed.  The preponderance of the evidence indicates he is left-handed.  

In regard to the right (minor) shoulder, the currently assigned 20 percent rating for limitation of motion under 5201 remains accurate.  In the present case, even when considering DeLuca factors, the Veteran's right shoulder motion was, at its worst, manifested by forward flexion to 90 degrees (February 2011 VA treatment record) and abduction to 50 degrees (April 2017 VA examination).  As such, a higher rating under 5201 for the right shoulder loss of motion is not warranted.

In regard to the left (major) shoulder, the Board finds that his symptomatology more closely approximated the criteria for a 20 percent rating as of the August 2011 VA examination report.  At that time, his forward flexion of the left shoulder was 110 degrees and abduction was 100 degrees.  Notably, he also reported flare-ups lasting for one day occurring twice a week, which impacted his activities of daily living.  Further, the examiner indicated that the Veteran had additional function loss due to excess fatigability.  Given this additional function loss, the Board finds that a 20 percent rating is warranted as of August 31, 2011.  Prior to the August 2011 examination, the evidence does not support a rating in excess of the 10 percent currently assigned.  The Veteran had full range of motion of the left shoulder in his September 2009 examination; he was afforded a 10 percent rating due to confirmed degenerative changes and pain.  In February 2011, his flexion and abduction of the left shoulder were both to 160 degrees.  There are no comprehensive range of motion measurements between the September 2009 and the February 2011 VA treatment note, which both reflect non-compensable loss of motion.  Although the Veteran continually reported pain during this time frame, the evidence does not show that his symptoms met or more closely approximated motion limited to the shoulder level prior to August 31, 2011.  38 C.F.R. § 4.71a, DC 5201.

Affording the Veteran the benefit of the doubt, the Board also finds that his shoulder disabilities also warrant separate 20 percent ratings each under DC 5202 for infrequent recurrent dislocations and guarding for the entire appeal period.  38 C.F.R. § 4.71a, DC 5202.

The benefit of the doubt is particularly applicable to the right shoulder.  A January 2008 (STR) notes follow up for subluxation of the right shoulder posterior, the December 2009 Notice of Disagreement the Veteran indicates that "both shoulders continually pop out of socket," a July 2012 VA treatment note notes the Veteran's report of such episodes bilaterally since 2006, and the April 2017 VA examination report also reflects a reported a history of frequent episodes of recurrent dislocation.  The Board acknowledges a March 2009 right shoulder x-ray revealed no evidence of dislocation.  Moreover, the Veteran did not mention instability or dislocations in the September 2009 VA examination and he denied dislocations altogether during the August 2011 examination report.  However, given his reports on other occasions and affording him the benefit of the doubt, a separate 20 percent rating for infrequent recurrent right shoulder dislocation with guarding for the entire appeal period is warranted.  Id.

Regarding the left shoulder, in addition to his statement in the December 2009 Notice of Disagreement, a March 2009 VA treatment note reflects dislocation symptoms in the left shoulder, and a February 2011 VA treatment notes that the left shoulder subluxed.  In January 2015, he reported dislocation in connection with a motor vehicle accident, and the April 2017 VA examination report reflects frequent recurrent dislocations of both shoulders.  Affording him the benefit of the doubt, a separate 20 percent rating, but no greater, for infrequent recurrent dislocations of the left shoulder is warranted. 

Finally, to the extent the Veteran reports neurological symptoms affecting his shoulders, he is not competent to assess the etiology of these symptoms, and the competent medical evidence of record attributes these symptoms to nonservice-connected wrist and elbow disabilities.  See, e.g., June 2014 VA treatment record; August 2012 and August 2014 EMG and nerve conduction study.


ORDER

A rating in excess of 20 percent for limitation of motion of the right shoulder is denied.

For the period prior to August 31, 2011, a rating in excess of 10 percent for limitation of motion of the left shoulder is denied.

As of August 31, 2011, a rating of 20 percent, but no higher, is granted for limitation of motion of the left shoulder.

For the entire appeal period, a separate 20 percent rating for infrequent recurrent dislocation of the right shoulder is granted.

For the entire appeal period, a separate 20 percent rating for infrequent recurrent dislocation of the left shoulder is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


